UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1359



MARTHA L. JACOBS,

                                              Plaintiff - Appellant,

          versus


INTERNAL REVENUE SERVICE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cv-00599-TLW)


Submitted: July 24, 2007                      Decided:   July 27, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Martha L. Jacobs, Appellant Pro Se.     John A. Nolet, Thomas J.
Clark, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Martha L. Jacobs appeals from the district court’s order

adopting the recommendation of the magistrate judge and dismissing

her complaint in which she requested that the district court enjoin

the Internal Revenue Service from continuing its efforts to collect

on a tax liability she disputes and from harassing her.           She also

sought monetary damages.       We have reviewed the record and the

district   court’s   opinion    and      find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   See Jacobs v. IRS, No. 4:06-cv-00599-TLW (D.S.C. Mar. 21,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 2 -